PER CURIAM.
William Dorton appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Dorton was charged with attempted felony murder. He was found not guilty by reason of insanity and committed to the custody of the Department of Children and Families. He subsequently filed a motion for postconviction relief, alleging ineffective assistance of counsel. The trial court considered the matter on the merits and denied the motion.
Rule 3.850(a) plainly applies only to "claims for relief from judgment or release from custody by a person who has been tried and found guilty or has entered a plea of guilty or nolo contendere." Because Dorton was found not guilty by reason of insanity, he has no claim for relief under rule 3.850.
AFFIRMED.
ORFINGER, EVANDER and EISNAUGLE, JJ., concur.